Citation Nr: 1821696	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-26 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel

INTRODUCTION

The Veteran served in the United States Marine Corps Reserves from September 1955 to January 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2017, the Board remanded the issues for further development, to include scheduling the Veteran for a VA examination. In addition, the Board acknowledged that Veteran status was achieved by virtue of the RO's grant of service connection for bilateral hearing loss and tinnitus in May 2011. See Hill v. McDonald, 28 Vet. App. 243 (2016).

Since the RO granted service connection for bilateral hearing loss and tinnitus based on the Veteran's service without reference to a specific period of active duty for training, the Board's September 2017 remand directives did not refer to a specific period within the Veteran's service in the Reserves but treated the entire period as active.

In July 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).







FINDINGS OF FACT

1. The preponderance of the evidence demonstrates that the Veteran does not have a low back condition that is related to service.

2. The preponderance of the evidence demonstrates that the Veteran does not have a bilateral leg condition that is related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back condition have not been met. 38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2017).

2. The criteria for service connection for a bilateral leg condition have not been met. 38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal regarding entitlement to service connection for a back condition and a bilateral leg condition. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board remanded this appeal in September 2017, in order to schedule the Veteran for a VA examination. The Veteran was provided a VA examination in December 2017. Thus, the Board notes that substantial compliance with the past remand instructions has been achieved. See Stegall, 11 Vet. App. 268.   The Board notes that in a March 2018 brief the representative contented that the VA examination was inadequate.  As discussed below, however, the Board disagrees and finds that it contains accurate facts and adequate rationale.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in July 2017.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the Veteran nor his representative has not raised any deficiency with the hearing and the Board does not otherwise find any prejudicial error. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

II. Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307. 

Alternatively, service connection may be granted for a disability that is due to, or aggravated by, a service-connected disability. See 38 C.F.R. § 3.310(a) (2017); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Analysis 

After a review of all the evidence of record, the Board finds that the weight of the competent evidence demonstrates that the Veteran's low back condition and bilateral leg condition were not caused by or aggravated by service. Specifically, the record does not contain probative evidence which establishes a nexus between the Veteran's current back condition and the Veteran's current bilateral leg condition and his service. 

As an initial matter, there is no question that the Veteran has a current back and knee condition. The Veteran has been diagnosed with degenerative disc disease of the lumbar spine and bilateral degenerative arthritis of the knees. See December 2017 VA examination. 

As for an in-service injury, the Veteran contends that both his back and knee condition were caused by jumping in and out of trucks and lifting heavy equipment. In addition the Veteran expressed that he suffered a back injury in the summer of 1957 at a Judo Exhibition at 29 Palms, CA while in the Reserves. See July 2011 Statement in Support of Claim; Report of Accidental Injury in Support of Claim for Compensation.

In support of his claims, the Veteran submitted a buddy statement from a fellow service man that expressed that the Veteran was involved in a Judo team injury which involved the Veteran rolling over and coming down on his back. The Veteran was noted to be in severe pain and no longer able to participate in the Judo team.

As for medical evidence of a nexus between the claimed in-service injury and the present disabilities, the Veteran was afforded a VA examination in December 2017. 

After reviewing the Veteran's file and after an in-person examination, the examiner expressed that the Veteran was found physically qualified in June 1960 and July 1960 which post-date the incidences in which the Veteran indicated his injuries occurred.  The examiner noted that upon direct questioning, the Veteran stated that he was involved in back surgeries which were Worker's Compensation injuries. 
The examiner expressed that the Veteran was given multiple opportunities on several examinations while in-service following his reported mishaps in which no injuries were found and he was found to be physically qualified. 

In addition, the examiner opined that it was less likely than not that the Veteran's bilateral leg condition is etiologically related to an in-service injury. The examiner also opined that it was less likely than not that the Veteran's current leg condition was proximately due to or caused by the Veteran's back disability, or permanently worsened by the Veteran's back condition. 

The examiner's opinion, when taken together, addresses the question of whether the Veteran's current back condition and current bilateral leg condition were caused or aggravated by service and weigh against the claims. The examiner performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and lay statements. In reading the opinion as a whole and in the context of the evidence of record, the Board finds that the examiner's determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and are therefore entitled to probative weight. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion" did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294   (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Moreover, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his back and bilateral leg conditions. 

The Board also acknowledges the Veteran's reports of having back pain since service. However, as noted above, when questioned at the Veteran's December 2017 VA examination, the Veteran indicated a post-service Workman's Compensation injury involving his back in 1969. This post-service injury demonstrates a superseding cause for the Veteran's current back condition. 

Additionally, the Veteran's service records do not show any indication of back pain or symptoms. Therefore, in this case, the Board concludes that the contemporaneous evidence fails to show a continuity of back symptomatology following the Veteran's military service. See Curry, 7 Vet. App. at 68.

As for continuity of symptomatology of arthritis of the knees, the Board notes that the lack of lay symptomatology regarding the Veteran's bilateral knees until many years after military service is noteworthy. In addition, the Veteran's service records do not show any indication of bilateral knee pain or symptoms. Therefore, the Board finds that the Veteran is not entitled to service-connection for his bilateral knee arthritis based upon continuity of symptoms.

The Veteran also claims service connection for a bilateral leg condition on a secondary basis. With regards to secondary, the Veteran asserted that his bilateral leg condition is due to his back condition. Because the Veteran is not service connected for a back condition, service connection on a secondary basis is denied on a legal basis. 

The Board acknowledges that it must fully consider the lay assertions of record. The Board notes that while the Veteran is competent to report what he experiences, he is not competent to ascertain the etiology of his back and bilateral leg conditions. 

There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion regarding the etiology of his back and bilateral leg disabilities. See 38 C.F.R. § 3.159(a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Therefore, the Board finds the determination and opinion of the December 2017 VA examiner to be more probative and entitled to greater weight.  In this regard, the Board acknowledges again the representative's assertions that the VA examination was inadequate.  Review of the report, however, indicates that the examiner considered the Veteran's lay assertions but considered this evidence in light of other evidence, to include the Veteran's report of a post-service injury.  The Board finds that the examiner relied on accurate facts and considered the probative evidence of record when providing a medical determination regarding nexus.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back condition as well as for a bilateral leg condition. As the evidence is against the Veteran's claims, there is no reasonable doubt to resolve in his favor. Therefore, the claims must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


				(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back condition is denied. 

Entitlement to service connection for a bilateral leg condition is denied. 




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


